Order, so far as appealed from, adjudging that appellant’s claim for services and disbursements, as attorney, against the award made for damage parcel No. 229 is subordinate to the claim of respondent Guaranty Trust Company of New York, the holder of a first mortgage thereon, and directing the comptroller of the city of New York to pay the award to this respondent in disregard of appellant’s notice of lien, *779affirmed, with ten dollars costs and disbursements. No opinion. Hagarty, Carswell, Johnston, Adel and Close, JJ., concur.